Citation Nr: 0307626	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  02-10 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that granted service connection for 
headaches and assigned a 10 percent evaluation.

In a statement dated in November 2002, the veteran raised the 
issue of an earlier effective date for his headache 
disability.  This issue is referred to the RO for appropriate 
action.


REMAND

Although the Board may initiate additional development, 
pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2)(2002), it is still within the Board's discretion 
to remand cases to the agency of original jurisdiction (AOJ) 
pursuant to 38 C.F.R. § 19.9(a)(1)(2002).  After review of 
the record, the Board finds that a remand of the issue to the 
AOJ is appropriate. 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

A review of the record revealed that after the Board granted 
service connection for headaches in a June 2001 decision, the 
RO issued a rating decision in September 2001 that assigned a 
10 percent evaluation.  The RO received the veteran's notice 
of disagreement in December 2001. 

By the time the veteran initiated the appeals process, the 
VCAA had been in effect for one year, which gave the RO had 
ample opportunity to familiarize itself with the new law and 
the duties imposed upon it.  In spite of this, the statement 
of the case (SOC), which was issued in June 2002, failed to 
notify the veteran of the provisions of the law, which 
include a new duty to notify and assist the veteran.  In 
addition to the absence of specific notification, there is no 
evidence in the claims file to show that the veteran received 
any documents from VA that can be construed as satisfying the 
statutory and regulatory requirements.  The Board notes that 
the case remained in the RO's possession until January 2003, 
at which time it was certified to the Board.  This complete 
omission on the part of the RO constitutes a failure to 
notify the veteran as well as noncompliance of the law.

In light of the significant changes that occurred as a result 
of the VCAA, the RO will be given another opportunity to 
comply, as adjudication of the claim without prior 
notification of the law would be potentially prejudicial to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
394 (1993).  

Additional action taken by the RO should include obtaining 
any ongoing treatment records from the Lowell VA Medical 
Center (VAMC) and a VA examination, since the most recent 
examination was in 1994.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
headaches since March 2002.  Of 
particular interest are medical records 
from the Lowell VAMC.  After securing the 
necessary releases, the RO should request 
copies of any medical records that have 
not been previously obtained.  Any such 
records obtained should be associated 
with the claims file.  Unsuccessful 
attempts at procuring any medical records 
must be documented in writing.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2002) are fully complied 
with and satisfied.

3.  After responses and/or medical 
records have been obtained and associated 
with the claims file, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
examination to determine the nature and 
extent of disability from headaches.  
Send the claims folder to the physician 
for review.  Any tests or studies deemed 
necessary to make this determination 
should be undertaken or ordered by the 
physician.  The report should indicate 
that the records were reviewed.  The 
examiner should set forth all objective 
findings regarding the veteran's 
headaches.  The examiner should also make 
note of the number of prostrating attacks 
over the last several months.   

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




